DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .  
An RCE and IDS were filed on December 3, 2020.  
Upon consideration of the newly reference cited in the IDS, prosecution of the present application is re-open.
Claims 1, 3-13, 15-17, 19, 20, and 22-24 are currently pending and under examination, of which claims 1, 13, and 17 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2020 complies with the provisions of 37 CFR 1.97. 
Accordingly, the Examiner is considering the references in the IDS with a signed and initialed copy being attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Hickey et al. (US Patent No. 7,620,470 B1) ("Hickey") in view of Rudnick et al. (US Publication No. 2015/0112468 A1) (“Rudnick”).
Regarding independent claim 1, Hickey teaches:
A computer-implemented method usable during production of an assembly using at least a first machine tool, the method comprising: Hickey: Column 2, lines 58-61 (“…a method is provided for performing an automated process flow adjustment. A workpiece is processed based upon a routing plan and a predetermined schedule.”) Hickey: Column 6, lines 33-34 (“…a plurality of processing tools 310…”) Hickey: Column 9, lines 1-2 (“… a plurality of material handling components, such as stockers 520.”) [One of the processing tools reads on “a first machine tool”.]
retrieving a predetermined production plan for the assembly, wherein the predetermined production plan comprises a plurality of operations using the first machine tool…; Hickey: Column 3, lines 35-40 (“A process flow for processing a first workpiece and a second workpiece is determined. The process flow comprises a predetermined routing and scheduling for directing the first and second workpieces to a plurality of processing tools. The first workpiece is processed based upon the routing and the schedule.”) [The process flow determined reads on “retrieving, a predetermined production plan for the assembly”.]
acquiring input data to determine a production deviation from the predetermined production plan; Hickey: Column 3, lines 40-49 (“A determination is made as to whether a process error based upon processing the first workpiece has occurred. A second process flow for routing a second workpiece from the first processing tool to a third processing tool is determined in response to the process error. A modeling relating to material requirements of the first, second, and third processing tools is performed. An automated modification of a process material delivery process is performed for processing the second workpiece based upon the modeling and for providing load balance of the material.”) [The determination of the process error (“input data”) reads on “acquiring input data to determine a production deviation” from the first processing tool to a third processing tool.]
determining, responsive to determining the production deviation, a modified production plan for the assembly by substituting one or more substitute operations for one or more of the plurality of operations of the predetermined production plan…; and Hickey: Column 6, lines 1-5 (“… a rerouting of wafers and/or a rescheduling of one or more process tasks may be performed.”) [The rerouting of wafers and/or a rescheduling of one or more process tasks reads on “substituting one or more substitute operations”.] Hickey: Column 10, lines 18-38 (“Based upon process anomalies or faults detected by the process controller 305, various scheduling or routing modifications may be automatically performed. In response to the scheduling and/or routing modifications, one or more automated adjustment(s) relating to the material transport throughout the inner and outer loops may be performed. Additionally, if a malfunction occurs with a particular stocker 520 or a set of stockers 520 in either the outer loop or the inner loop, … the operation of the inner loop or the outer loop process material delivery may be modified. In some cases, where substantially the entire inner loop is interrupted, the outer loop may be prompted to perform at least a portion of the functions relating to the material delivery that would have been performed by the disabled inner loop, or vice versa.”) [The scheduling or routing modifications reads on “determining…a modified production plan”. The modification of having the material delivery to the outer loop reads on “a modified production plan for the assembly by substituting one or more substitute operations”.  The normal operation of delivering material through the inner and the outer loops reads on “for one or more of the plurality of operations of the predetermined production plan”.]  
transmitting instructions to the first machine tool corresponding to the one or more substitute operations of the modified production plan to control the first machine tool using a numerical controller ... Hickey: Column 10, lines 7-17 (“…the malfunction of a particular processing tool 310 may cause a recalculation, prompting a rerouting and/or rescheduling of various components of the system 300. Data relating to the rerouting and rescheduling may be used to predict or model material delivery requirements. In response, the material flow in the inner loop and/or the outer loop may be modified. Transfer of material may take place between stockers 520 and factory components, between stockers 520 within the inner loop, between stockers 520 within the outer loop, and/or between a stocker 520 in the inner loop and a stocker 520 in the outer loop.”) Hickey: Column 10, lines 30-38 and FIG. 6 [As previously described.] Hickey: Column 6, lines 31-34 (“A process controller 305 in the system 300 is capable of controlling various operations relating to a plurality of processing tools 310”, which teaches “...to control the first machine tool using a numerical controller”.) [The process controller 305 prompting the outer loop, which includes the stocker(s) of the set of stockers 520 and corresponding tool(s) 310 as shown in FIG. 6 reads on “transmitting instructions to the first machine tool”.  To perform at least a portion of the functions relating to the material delivery that would have been performed by stocker(s) 520 in the disabled inner loop reads on “corresponding to the one or more substitute operations of the modified production plan”.]
Hickey does not expressly teach “wherein the predetermined production plan corresponds to a first distribution of a plurality of fasteners to be installed in a workpiece”, “wherein the modified production plan corresponds to a different, second distribution of a the plurality of fasteners to be installed in the workpiece”, and “install the different, second distribution of the Rudnick describes managing the manufacturing lifecycle of fasteners of a product. Rudnick teaches:
...wherein the predetermined production plan corresponds to a first distribution of a plurality of fasteners to be installed in a workpiece;... Rudnick: Paragraph [0031] (“The [engineering requirements model] ERM may represent fastener locations by points, vectors (e.g., centerlines), and perhaps other parametric data, such as the type or types of fasteners and any installation specification requirements. In some examples, this fastener data may be provided by joint definitions that specify the type and manner of joining component parts assembled together during manufacture of the product.”) Rudnick: Paragraph [0046] (“The in-process model generator 304 may add to the second NC in-process model, fastener data (from the ERM) for fasteners with fastener locations on the respective component part(s). In some examples, links may be established between the second NC in-process model and ERM.”) Rudnick: Paragraph [0048] (“The process operation-related data from the may include process definitions and factory-floor locations for process operations in which fastener locations on the respective component part(s) are worked for installation of respective fasteners.”) [The ERM specifying the fasteners locations by points on the respective component part(s) reads on “the predetermined production plan corresponds to a first distribution of a plurality of fasteners”. The component reads on “a workpiece”.]
...wherein the modified production plan corresponds to a different, second distribution of a plurality of fasteners to be installed in the workpiece; and Rudnick: Paragraph [0046] (“Each fastener location may be linked so in instances in which the ERM is revised, the in-process model may be easily updated to reflect the revision. The NC programming system 300 may then be called to add process operation-related data to the second fastener locations, and perhaps also factory-floor locations, for process operations in which the fastener locations are worked for installation of respective fasteners...”) Rudnick: Paragraph [0048] (“Or reorganized, the process operation-related data may include fastener locations and respective associated process operation(s) and factory-floor location(s).”) [The revised ERM including fastener locations for their installation reads on “the modified production plan corresponds to a different, second distribution of a plurality of fasteners to be installed”.]
transmitting instructions to the first machine tool corresponding to the one or more substitute operations of the modified production plan to control the first machine tool using a numerical controller to install the different, second distribution of the plurality of fasteners at modified locations. Rudnick: Paragraphs [0046] and [0048] [As described above.] [The updated or reorganized fastener locations for their installation reads on “to install the different, second distribution of the plurality of fasteners at modified locations”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hickey and Rudnick before them, for the predetermined production plan of Hickey to correspond to a first distribution of a plurality of fasteners to be installed in a workpiece and in the modified production plan of Hickey to correspond to a different, second distribution of a the plurality of fasteners to be 
One of ordinary skill in the art would have been motivated to do this modification such that managing of the manufacturing lifecycle of fasteners of a product such as the semiconductor wafer of Hickey can be defined and maintained to support process planning and numerical control programming for the manufacture of the product that can be easily updated. Rudnick Paragraphs [0007] and [0046]
Regarding claim 4, Hickey also teaches:
The method of claim 1, …
wherein the first operation comprises a plurality of predefined steps, and Hickey: Column 9, line 59, to Column 10, line 2 (“Turning now to FIG. 6, a stylized block diagram depiction of a material delivery system layout…is provided. The stockers 520 may be positioned in a manufacturing facility or fab in the form of one or more loops. For example, one set of stockers 520 may be positioned in an inner-loop configuration, wherein a second set of stockers 520 may be positioned in an outer loop configuration (see illustration in FIG. 6). Material flow in the inner loop and the outer loop may be controlled such that an efficient, substantially continuous delivery of appropriate process material may be achieved.”) [The material flow in the inner loop and the outer look during normal process flow reads on “the first operation comprises a plurality of predefined steps”.]
wherein a first substitute operation is substituted for the first operation, Hickey: Column 10, lines 7-17 and 30-38 [In response to the entire inner loop being substantially interrupted, the controller 305 prompts the outer loop to perform at least a portion of the functions relating to material delivery that would have been performed by the disabled inner loop. The process in which the outer loop operation substitutes the operation of the inner loop, which reads on “a first substitute operation is substituted for the first operation”.]
wherein the first substitute operation comprises fewer than all of the plurality of predefined steps. Hickey: Column 10, lines 7-17 and 30-38 [Instead of performing control of the material flowing through the outer loop flow and the inner loop, the controller 305 interrupts flow through the inner loop and controls the flow of the material to be through the outer loop flow which reads on “the substitute operation comprises fewer than all of the plurality of predefined steps”.]
Hickey does not expressly teach “wherein the plurality of operations using the first machine tool comprises installing a plurality of fasteners in a workpiece, wherein installation of an individual fastener of the plurality of fasteners corresponds to a first operation of the plurality of operations”.  However, Rudnick teaches:
wherein the plurality of operations using the first machine tool comprises installing a plurality of fasteners in a workpiece, Rudnick: Paragraph [0009] (“An NC programming system may be employed to quickly and easily enable programming of automated machinery such as drill, drill and fasten or weld systems used during the manufacturing lifecycle of the fasteners. This may reduce the time required to create machine control data for the programming of automated machinery.”) Rudnick: Paragraph [0010] (“...the manufacturing process plan in which fastener locations are worked for installation of respective fasteners to join component parts of the product,...”) [The machinery to install the fasteners reads on “the first machine tool” and the component parts joined with the fasteners reads on “in a workpiece”.] 
wherein installation of an individual fastener of the plurality of fasteners corresponds to a first operation of the plurality of operations, Rudnick: Paragraph [0030] Rudnick: Paragraph [0031] (“In various examples, the product may include a plurality of fasteners that join component parts assembled together.”) [A first fastener of the plurality of fasteners used to join component parts reads on “installation of an individual fastener of the plurality of fasteners a first operation of the plurality of operations”.]
The motivation to combine Hickey and Rudnick as explained in claim 1 is incorporated herein.
Regarding claim 5, Rudnick also teaches:
The method of claim 4, wherein the plurality of predefined steps comprises two or more of: 
drilling a pilot hole for the individual fastener in the workpiece, applying a temporary fastener in the workpiece at a location for the individual fastener, drilling out the temporary fastener, installing a permanent fastener in the workpiece, and installing a collar for the permanent fastener. Rudnick: Paragraph [0038] (“...these process operation(s) may include drilling a hole into or through component part(s) at the fastener location, installing a fastener (e.g., externally-threaded screw or bolt, rivet, pin) into the hole, and perhaps also applying a fastener collar (e.g., internally-threaded nut) to the fastener”, which reads on “drilling a pilot hole for the individual fastener in the workpiece... and installing a collar for the permanent fastener”.)
Hickey and Rudnick as explained in claim 1 is incorporated herein.
Regarding claim 6, Hickey also teaches:
The method of claim 1, wherein the input data comprises one of sensor data acquired from a sensor directed toward the assembly, and operator input data. Hickey: Column 6, lines 52-55 (“The system 300 may also comprise a tool state sensor unit 320 for acquiring tool state data. The tool state data may include pressure data, temperature data, humidity data, gas flow data, various electrical data, and the like.”) Hickey: Column 7, lines 12-16 (“The fault detection analysis performed by the FDC unit 350 may also include analyzing data from in situ sensors integrated into the processing tools 310.”) 
Regarding claim 9, Hickey also teaches:
The method of claim 1, wherein the production deviation comprises one of an unavailability of a part specified by the predetermined production plan, and a part installed at a location not specified by the predetermined production plan. Hickey: Column 3, lines 28-38 (“The first workpiece is processed based upon the routing and the schedule. An impasse relating to the process flow is detected. The routing or the schedule relating to the second workpiece is dynamically modified based upon the impasse… A first process flow for routing a first workpiece from a first processing tool to a second processing tool is determined.”)  [The modification of the routing (“the production deviation”) of the second workpiece to be processed by the second processing tool reads on “an unavailability of a part specified by the predetermine production plan”.]
 Regarding claim 11, Hickey also teaches:
The method of claim 1, wherein the plurality of operations of the predetermined production plan corresponds to performing a same operation at a plurality of locations in the assembly, and Hickey: Column 9, line 59, to Column 10, line 2 (“Turning now to FIG. 6, a stylized block diagram depiction of a material delivery system layout…is provided. The stockers 520 may be positioned in a manufacturing facility or fab in the form of one or more loops. For example, one set of stockers 520 may be positioned in an inner-loop configuration, wherein a second set of stockers 520 may be positioned in an outer loop configuration (see illustration in FIG. 6). Material flow in the inner loop and the outer loop may be controlled such that an efficient, substantially continuous delivery of appropriate process material may be achieved.”) [The material flow in the inner loop and the outer look during normal process flow reads on “performing a same operation at a plurality of locations in the assembly”.]
wherein determining the modified production plan comprises performing the same operation at fewer than all of the plurality of locations. Hickey: Column 10, lines 7-17 and 30-38 [In response to the entire inner loop being substantially interrupted, the outer loop may be prompted to perform at least a portion of the functions relating to material delivery that would have been performed by the disabled inner loop, which reads on “the modified production plan comprises performing the same operation at fewer than all of the plurality of locations”.] 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hickey and Rudnick and further in view of US Publication No. 2010/0308171 A1 to Kelley et al. (“Kelley”).
Regarding claim 3, Hickey and Rudnick teach all the claimed features of independent claim 1, from which claim 3 depends. Rudnick also teaches: 
The method of claim 1, wherein the first distribution includes a substantially permanent fastener at a predetermined location of the workpiece, and Rudnick: Paragraph [0038] (“...these process operation(s) may include drilling a hole into or through component part(s) at the fastener location, installing a fastener (e.g., externally-threaded screw or bolt, rivet, pin) into the hole, and perhaps also applying a fastener collar (e.g., internally-threaded nut) to the fastener.”) [The installing of the fasteners reads on “the first distribution”.  At the fastener location reads on “a predetermined location” and the operation(s) for each fastener location through component part(s) reads on “of the workpiece”.]
The motivation to combine Hickey and Rudnick as explained in claim 1 is incorporated herein.
Hickey and Rudnick do not expressly teach, “wherein the second distribution includes a temporary fastener at the predetermined location”.  However, Kelley teaches:
wherein the second distribution includes a temporary fastener at the predetermined location. Kelley: Paragraph [0010] (“...providing an elongated temporary fastener having a radially expandable body and a head with a diameter that is greater than the diameter of the pilot hole, inserting the temporary fastener into the attachment hole and expanding the body to engage the structure, forming additional attachment holes in the structure, removing the temporary fastener, and bolting a permanent fastener into the attachment hole.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Hickey, Rudnick, and Kelley before them, to include a temporary fastener at a predetermined location because the references are in the same field of endeavor and they are focused on managing processing tools and the manufacturing of a product.
Hickey), such as a structure. Kelley Paragraph [0004]  The use of a temporary fastener as a first operation, which applies a radial force to grip the portion of the first hole with a frame, the drilling additional holes and the replacing temporary fasteners with permanent fasteners, shortens a period of time of curing. Kelley Paragraph [0008] and [0009].  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hickey and Rudnick and further in view of US Publication No. 2015/0066432 A1 to Lee et al. (“Lee”).
Regarding claim 7, Hickey and Rudnick teach all the claimed features of independent claim 1, from which claim 7 depends. Hickey also teaches: 
The method of claim 1, further comprising: 
… an identification code that identifies a type of the production deviation and a location of the production deviation in the assembly. Hickey: Column 10, lines 39-42 (“In one embodiment, the process controller 305 informs the material handling system 380 of particular changes in the routing or scheduling of operation of various components of the system 300.) [The informing of the particular changes in the routing operation reads on “identifies a type of the production deviation”.] Hickey: Column 7, line 59 to Column 8, line 3 (“The process controller 305 is capable of monitoring various portions of the system to determine whether an impasse or fault condition may exist in a downstream location of a process flow… The fault conditions may be based upon various manufacturing data, such as metrology data, tool state data, fault detection analysis, SPC analysis, etc.”) Hickey: Column 11, lines 46-51 (“The calculations relating to the rerouting and rescheduling of process tasks may also depend on alternative locations based upon possible rerouting and rescheduling of process tasks.”) [The fault conditions based upon various manufacturing data reads on “an identification code”. The determination of a fault condition in a downstream location reads on “identifies … a location of the production deviation in the assembly”.]
Hickey and Rudnick do not expressly teach, “generating” an identification code.  However, Lee teaches:
generating an identification code Lee: Abstract (“In a method for managing warning information of a computing device, when an equipment fault is detected, the method determines whether or not a unique identification code of the detected equipment fault is recorded in a list. If the unique identification code of the detected equipment fault is recorded in the list, the method determines whether or not a frequency of occurrences of the detected equipment fault exceeds a preset value. If the frequency of occurrences of the detected equipment fault does not exceed a preset value, warning information of the detected equipment fault is generated.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Hickey, Rudnick, and Lee before them, to generate an identification code to identify a fault or deviation.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that a determination of whether or not the frequency of occurrences of the currently detected equipment fault exceeds a preset threshold. If the frequency of occurrences of the currently detected equipment fault exceeds the preset threshold. Lee Paragraph [0021]  For instance, a normal humidity range of a working environment of the computing device is 10%-Lee Paragraph [0004]
 Regarding claim 8, Hickey, Rudnick, and Lee teach all the claimed features of independent claim 1 and claim 7, from which claim 8 depends. Hickey also teaches: 
The method of claim 7, further comprising: 
updating a deviation map using the identification code; and Hickey: Column 3, lines 14-19 (“A determination is made as to whether a process error has occurred based upon at least one of the metrology data and the tool state data. The routing or the schedule relating to the second workpiece is automatically modified based upon a determination that the process error has occurred.”) [The automatic modification reads on “updating”.] Hickey: Column 7, line 59 to Column 8, line 3 [The determination of the fault condition in a process flow using various manufacturing data reads on “using the identification code”.]
determining the one or more substitute operations using the deviation map. Hickey: Column 6, lines 1-7 (“An impasse or fault condition in a downstream location of a process flow may be detected by embodiments of the present invention. Based upon this detection, a rerouting of wafers and/or a rescheduling of one or more process tasks may be performed. For example, various wafer lots may be automatically rerouted or rescheduled for processing based upon a detected impending process flow impasse.”) [The rerouting of wafers and/or rescheduling of one or more process tasks reads on “determining the one or more substitute operations” and the detected impending process flow impasse reads on “the deviation map”.] 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hickey and Rudnick and further in view of US Publication No. 2009/0093902 A1 to Tiozzo et al. (“Tiozzo”).
Regarding claim 10, Hickey and Rudnick teach all the claimed features of independent claim 1, from which claim 10 depends.
Hickey and Rudnick do not expressly teach “applying a predetermine modification rule (127) to determine the one or more substitute operations”.  However, Tiozzo teaches:
The method of claim 1, further comprising: 
applying a predefined modification rule to determine the one or more substitute operations. Tiozzo: Paragraph [0032] (“In a similar way the link between (shop floor control) SFC data 5 and the consequent disturbances and opportunities can be expressed by mapping a network of if-then clauses and using graphical formats such as a tree diagram or fishbone diagram leading to each specific couple of disturbances and opportunities 6. These diagrams can be also considered as the cause and effect relationship graphs quoted above that are useful not only to map the link between the SFC data 5 and the consequent disturbance, but even to map correlation existing between SFC data itself. This kind of logic can be customized in the most complex cases by using general purpose business rules that can be modeled in a graphical way.”) [The using of business rules to establish the consequent disturbances reads on “applying a predefined modification rule”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Hickey, Rudnick, and Tiozzo before them, to include an application of a modification rule to determine one or more consequent operations when disturbances occur.
Tiozzo Paragraph [0036] Using business rules during set-up of the system enables the experts of a plant automation transfer part of their knowledge about the specific plant into the automation logic that will be used for the control, the scheduling, the D&O detection and the forward-oriented re-scheduling after an opportunity has been identified to cure a detected disturbance. Tiozzo Paragraph [0032] 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hickey and Rudnick and further in view of US Publication No. 2002/0181760 A1 to Asai (“Asai”).
Regarding claim 12, Hickey and Rudnick teach all the claimed features of independent claim 1 and claim 11, from which claim 12 depends.
Hickey and Rudnick do not expressly teach “wherein the same operation comprises a drilling operation to form a hole in a workpiece, wherein the predetermined production plan enables a complete inspection of a plurality of holes formed in the workpiece, and wherein the modified production plan enables a partial, randomized inspection of the plurality of holes.”  However, Asai teaches:
The method of claim 11, wherein the same operation comprises a drilling operation to form a hole in a workpiece, Asai: Paragraph [0004] (“These through holes are generally formed by perforating prescribed positions of the printed board with a drill bit of a drilling machine.”)
wherein the predetermined production plan enables a complete inspection of a plurality of holes formed in the workpiece, and Asai: Paragraph [0010] (“…an apparatus for 
wherein the modified production plan enables a partial, randomized inspection of the plurality of holes. Asai: Paragraph [0012] (“the defect candidate area extraction means comprises i) means for selecting an objective area among the plurality of object pattern divisional areas, ii) means for determining a part of the master pattern area corresponding to the objective area to determine a first reference area, iii) shifting means for shifting the first reference area to respective directions on a two-dimensional plane pixel by pixel within a predetermined pixel number range to obtain a plurality of second reference areas, respectively, iv) comparing means for comparing the objective area with the plurality of second reference areas, and the comparing means comprises means for scanning the objective area and the plurality of second reference areas with a defect inspection window having a size corresponding to a plurality of pixels, and means for counting inconsistent pixels at which the objective area has pixel values different from at least one second reference areas for each scanning position of the defect inspection window, to determine a pattern mismatch when a counted number of the inconsistent pixels are more than a predetermined threshold number, and v) determination means for determining the objective area as the defect candidate area only when the pattern mismatch is found for all of the plurality of second reference areas.”) [The process performed by the defect candidate area extraction means reads on “the modified production plan” and the selecting of an objective area among the object pattern divisional areas to determine a defect reads on “enables a partial, randomized inspection of the plurality of holes”.] 
Hickey, Rudnick, and Asai before them, to include a complete inspection of a plurality of holes during a production and partially and randomly inspect the holes in a modified production plan.
One of ordinary skill in the art at the time of the invention would have been motivated to do combine the defect inspection of Asai into the fault detection process for a semiconductor wafer of Hickey such that instead of defect inspection being directed to all through holes, which takes an extremely long time (e.g., two hours for one sheet) to calculate hole information as to all through holes over the entire image, a partial and random or selection is performed based on object pattern divisional areas. Asai Paragraphs [0006] – [0007] and [0010]. 

Claims 13, 16, 17, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2008/0133163 A1 to Shanmugasundram et al. (“Shanmugasundram”) and further in view of US Publication No. 2018/0166370 A1 to Lin et al. (“Lin”), and further in view of Rudnick.
Regarding independent claim 13, Shanmugasundram teaches: 
A computer-implemented method usable during production of an assembly using one or more machine tools, the method comprising: Shanmugasundram: Paragraph [0003] (“…dynamic adjustment of metrology schemes and sampling during advanced process control methods, for example during control of semiconductor technology manufacture.”) Shanmugasundram: Paragraph [0082] (“Examples of processing devices that may be used in conjunction with the invention include chemical mechanical planarization (CMP) tools, etch [The manufacture of semiconductor reads on “production of an assembly”.]
transmitting, to a first machine tool of the one or more machine tools, first instructions corresponding to a predetermined production plan for the assembly, wherein the predetermined production plan comprises a plurality of operations for a plurality of locations ...of the assembly…; Shanmugasundram: Abstract (“The invention adjusts the frequency and/or spatial resolution of measurements on an as-needed basis when one or more events occur that are likely to indicate an internal or external change affecting the manufacturing process or results. The dynamic metrology plan adjusts the spatial resolution of sampling within-wafer by adding, subtracting or replacing candidate points from the sampling plan…”) Shanmugasundram: Paragraph [0013] (“The present invention alleviates the problems of the conventional techniques described above by dynamically determining whether a wafer needs to be measured for process control based on changes in the resources, recipes, etc… In addition, for a given wafer to be measured, measuring points are also dynamically assigned to the metrology tool.”) Shanmugasundram: Paragraph [0037] (“For example, if recipe parameters are changed on the processing device, to adjust the thickness of a film that is deposited on the wafer, it may be desirable to more closely check whether the specification is still being achieved by performing measurements.”) Shanmugasundram: Paragraph [0048] (“…an initial sampling plan. The plan could, for example, direct measuring of specific points on each wafer and/or comprise information indicating which wafers within the lot will be measured. The wafer is measured according to the sampling plan.”) Shanmugasundram: Paragraph [0065] (“A die map includes a sampling plan that optionally distinguishes among different regions of the wafer. Such a sampling plan would include information indicating a set of measurement points, associated Shanmugasundram: Paragraph [0082] (“It should be noted that the processing device may incorporate the metrology tool ...”) [The processing device, among the processing devices or tools, including the metrology tool to which the measuring points assigned reads on “transmitting, to a first machine tool of the one or more machine tools”. The initial sampling plan used for a process control of a recipe reads on “a predetermined production plan for the assembly” and the frequency and/or resolution established on the initial sampling plan reads on “first instructions”. The information in the sampling plan indicating the measuring of the points on different regions of the wafer reads on “a plurality of operations for a plurality of locations on the assembly”.]
updating a deviation map responsive to receiving location information that identifies a first location of the plurality of locations having a production deviation from the production plan; Shanmugasundram: Abstract (“The invention adjusts the frequency and/or spatial resolution of measurements on an as-needed basis when one or more events occur that are likely to indicate an internal or external change affecting the manufacturing process or results. The dynamic metrology plan adjusts the spatial resolution of sampling within-wafer by adding, subtracting or replacing candidate points from the sampling plan…”) Shanmugasundram: Paragraph [0015] (“As one example, when a new recipe is implemented to significantly change the thickness at a particular region on the wafer, a greater number of within-wafer measurements can be made at that location by selecting more and/or different candidate measurement points.”) Shanmugasundram: Paragraph [0037] (“For example, if recipe parameters are changed on the processing device, to adjust the thickness of a film that is deposited on the wafer, it may be desirable to more closely check whether the specification is still being achieved by performing measurements.”) Shanmugasundram: Paragraph [0067] (“At block 301, the wafer is measured by  [One of the more and/or different candidate points on a particular region of the wafer reads on “a first location of the plurality of locations”.  The dynamic metrology plan or the die map with more and/or different candidate measurement points in response to the new recipe on a particular region of the wafer reads on “updating a deviation map responsive to receiving location information that identifies a first location of the plurality of locations”.  The new recipe reads on “a production deviation from the production plan”.]  
determining, using the updated deviation map, a modified production plan having one or more substitute operations that are substituted for one or more of the plurality of operations of the predetermined production plan, ... wherein the one or more substitute operations are of a different type than the one or more of the plurality of operations; and Shanmugasundram: Paragraph [0035] (“Consider an example of within-wafer measurements, in which measurements are taken along a radius of a 200 mm diameter wafer and the radius is measured in 10 mm increments. During processing, it is noted or detected by the usual detection process that there is a large variation at the 50 mm and 60 mm points. For the next sample, the system adjusts to measure another point from the sampling plan between 50 mm and 60 mm to better characterize that variation, or optionally to measure an additional point, for example, between 40 mm and 50 mm that is near the location of the variation. If the die map includes points at 45 mm and 55 mm, these points can then be added as measurement points. Adjusted measurements now encompass in this example, 40 mm, 45 mm, 50 mm, 55 mm, and 60 mm. The system dynamically added the two additional points (in the example) to better characterize the [The dynamic metrology plan or the die map (Paragraph [0065]) with the additional measurement points reads on “the updated deviation map” which is used to dynamically produce the adjusted sampling plan, which reads on “determining…a modified production plan” that is based on the added measuring points during production.  The measurements with additional measurement points read on “one or more substitute operations that are substituted” to the original measurements that did not include the additional measurement points, which read on “one or more of the plurality of operations of the predetermined production plan”.] 
transmitting, to the first machine tool or to a second machine tool of the one or more machine tools, second instructions comprising the one or more substitute operations to control the first machine tool or the second machine tool using a numerical controller ... Shanmugasundram: Abstract and Paragraphs [0035] and [0082] [As previously described.] Shanmugasundram: Paragraph [0072] (“Optionally, the data may be fed back to system controller in order to change the process in response to this drift condition.”) [The processing device includes the metrology tool that receives the adjusted operation from the system (that reads on “transmitting, to the first machine tool...to control the first machine tool”) with additional or changed measurements (that reads on “one or more substitute operations”) to be performed (that reads on “second instructions”) on a particular region of the wafer due to changes in material thickness. The changed measurements fed to the system controller to change the process reads on “to control ...using the numerical controller”.]
Shanmugasundram fails to teach explicitly that the first machine tool comprises one of a drilling machine tool, a welding machine tool, and a riveting machine tool.  Lin is directed to a semiconductor substrate with a cavity therein and a manufacturing method thereof. Lin teaches:
corresponding to cavities extended through a workpiece of the assembly...  Lin: FIG. 8A through 8K and Paragraph [0085] (“Through holes 800 h1, 800 h2 are then formed to penetrate the core structure 800 and the metal layer 851. In some embodiments, the hole 800 h1 is formed by machine drilling and the hole 800 h2 is formed by laser drilling.”) Lin: Paragraph [0086] (“Referring to FIG. 8B, a through hole desmear process is carried out to remove residues remaining at sidewalls of the through holes 800 h1, 800 h2. Then, a metal layer 852 is formed on the sidewalls of the through holes 800 h1, 800 h2.”) Lin: Paragraph [0087] (“Referring to FIG. 8C, conductive vias 800 p, 800 f are formed to fill the through holes 800 h1, 800 h2. In some embodiments, the conductive via 800p can be formed by plug-in, and the conductive via 800f can be formed by plating. A patterned layer 835a is then formed on the metal layer 851.”) [The through hole desmear process and formation of the conductive vias read on “the predetermined production plan comprises a plurality of operations”.  The through hole desmear process and the formation of the vias are performed at the plurality of through holes 800 h1 and 800 h2, which reads on “for a plurality of locations corresponding to cavities extended through a workpiece of the assembly”.]
…wherein the first machine tool is one of a drilling machine tool, a welding machine tool, and a riveting machine tool; Lin: Paragraph [0085] [As presented above.] [In some embodiments, the hole 800 h1 formed by machine drilling and the hole 800 h2 formed by laser drilling reads on “a drilling machine tool”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shanmugasundram and Lin before them, to include for the predetermined production plan of Shanmugasundram a plurality Lin.
One of ordinary skill in the art at the time of the invention would have been motivated to combine both references in order to provide a drilling process by avoiding an uneven deviation on surfaces of a material, as taught in Lin, in a drilling process as shown in Shanmugasundram.  Using the processes of Lin would improve a mechanical drilling process in which cavities are formed by preventing deviations and, therefore, uneven bottom surfaces of the assembly being built. Lin Paragraphs [0002], [0003], and [0081].
Shanmugasundram and Lin do not expressly teach “wherein the predetermined production plan corresponds to a first distribution of a plurality of fasteners to be installed in a workpiece”, “wherein the modified production plan corresponds to a different, second distribution of a the plurality of fasteners to be installed in the workpiece”, and “install the different, second distribution of the plurality of fasteners at modified locations”.  However, Rudnick describes managing the manufacturing lifecycle of fasteners of a product. Rudnick teaches:
...wherein the predetermined production plan corresponds to a first distribution of a plurality of fasteners to be installed in a workpiece,... Rudnick: Paragraph [0031] (“The [engineering requirements model] ERM may represent fastener locations by points, vectors (e.g., centerlines), and perhaps other parametric data, such as the type or types of fasteners and any installation specification requirements. In some examples, this fastener data may be provided by joint definitions that specify the type and manner of joining component parts assembled together during manufacture of the product.”) Rudnick: Paragraph [0046] (“The in-process model generator 304 may add to the second NC in-process model, fastener data (from the ERM) for fasteners with fastener locations on the respective component part(s). In some examples, links Rudnick: Paragraph [0048] (“The process operation-related data from the may include process definitions and factory-floor locations for process operations in which fastener locations on the respective component part(s) are worked for installation of respective fasteners.”) [The ERM specifying the fasteners locations by points on the respective component part(s) reads on “the predetermined production plan corresponds to a first distribution of a plurality of fasteners”. The component reads on “a workpiece”.]
...wherein the modified production plan corresponds to a different, second distribution of a plurality of fasteners to be installed in the workpiece,... Rudnick: Paragraph [0046] (“Each fastener location may be linked so in instances in which the ERM is revised, the in-process model may be easily updated to reflect the revision. The NC programming system 300 may then be called to add process operation-related data to the second NC in-process model. In some examples, the NC programming system may invoke an importation system (e.g., importation system 110, 400) to import process operation-related data from graphical views of process operations generated by a graphic-generation system (e.g., graphic-generation system 106, 200). This process operation-related data may include, for example, ... fastener locations, and perhaps also factory-floor locations, for process operations in which the fastener locations are worked for installation of respective fasteners...”) Rudnick: Paragraph [0048] (“Or reorganized, the process operation-related data may include fastener locations and respective associated process operation(s) and factory-floor location(s).”) [The revised ERM including fastener locations for their installation reads on “the modified production plan corresponds to a different, second distribution of a plurality of fasteners to be installed”.]
to install the different, second distribution of the plurality of fasteners at modified locations. Rudnick: Paragraphs [0046] and [0048] [As described above.] [The updated or reorganized fastener locations for their installation reads on “to install the different, second distribution of the plurality of fasteners at modified locations”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shanmugasundram, Lin, and Rudnick before them, to include in the production system of Shanmugasundram and Lin to correspond to a first distribution of a plurality of fasteners to be installed in a workpiece and in the modified production of Shanmugasundram to correspond to a different, second distribution of a the plurality of fasteners to be installed in the workpiece because the references are in the same field of endeavor and they are focused on managing processing tools and the manufacturing lifecycle of a product.
One of ordinary skill in the art would have been motivated to do this modification such that managing of the wafer, semiconductor-manufacturing systems of Shanmugasundram and Lin can be defined and maintained to support process planning, and numerical control programming for the manufacture of the product that can be easily updated. Rudnick Paragraphs [0007] and [0046]
 Regarding claim 16, Shanmugasundram, Lin, and Rudnick teach all the claimed features of independent claim 13, from which claim 16 depends. Shanmugasundram also teaches: 
The method of claim 13, wherein the plurality of operations of the predetermined production plan corresponds to performing a same operation at a plurality of locations in the assembly, and Shanmugasundram: Paragraph [0035] (“…the invention may be used in connection with … within-wafer measurements. Consider an example of within-wafer measurements, in which measurements are taken along a radius of a 200 mm diameter wafer and the radius, is measured in 10 mm increments.”) [The operation conducted for the metrology scheme and sampling during processing conducted every 10 mm increments within the wafer reads on “performing the same operation at a plurality of locations in the assembly”.]
wherein determining the modified production plan comprises performing the same operation at fewer than all of the plurality of locations. Shanmugasundram: Paragraph [0035] (“During processing it is noted or detected by the usual detection process that there is a large variation at the 50 mm and 60 mm points. For the next sample, the system adjusts to measure another point from the sampling plan between 50 mm and 60 mm to better characterize that variation, or optionally to measure an additional point, for example, between 40 mm and 50 mm that is near the location of the variation.”) Shanmugasundram: Paragraph [0037] (“Dynamic metrology is performed to better meet a certain specification. For example, if recipe parameters are changed on the processing device, to adjust the thickness of a film that is deposited on the wafer, it may be desirable to more closely check whether the specification is still being achieved by performing measurements.”) [The operation in a region of the wafer between 50 mm and 60 mm is a region “fewer than all of the plurality of locations”.]
Regarding independent claim 17, Shanmugasundram teaches: 
A system comprising: at least a first machine tool; and one or more computer processors communicatively coupled with the first machine tool and configured to: Shanmugasundram: Paragraph [0003] (“…dynamic adjustment of metrology schemes and sampling during advanced process control methods, for example during control of semiconductor technology manufacture.”) Shanmugasundram: Paragraph [0082] (“Examples of processing devices that may be used in conjunction with the invention include chemical mechanical planarization (CMP) tools, etch tools, chemical vapor deposition (CVD) tools, lithography tools and others.”) Shanmugasundram: Paragraph [0087] (“…the factory automation system may be a general purpose computer, or a specially programmed special purpose computer.”) [The processing device, among the processing devices or tools reads on “a first machine tool”.]
The functions of independent claim 17 are implemented by the method of independent claim 13 with substantially the same limitations.  Therefore, the rejection applied to claim 13 above also applies to claim 17.
 Regarding claim 20, Shanmugasundram, Lin, and Rudnick teach all the claimed features of independent claim 17, from which claim 20 depends. Shanmugasundram also teaches: 
The system of claim 17, wherein the plurality of operations of the predetermined production plan corresponds to performing a same operation at a plurality of locations in the assembly, and Shanmugasundram: Paragraph [0035] (“…the invention may be used in connection with … within-wafer measurements. Consider an example of within-wafer measurements, in which measurements are taken along a radius of a 200 mm diameter wafer and the radius, is measured in 10 mm increments.”) [The operation conducted for the metrology scheme and sampling during processing conducted every 10 mm increments within the wafer reads on “performing the same operation at a plurality of locations in the assembly”.]
wherein determining the modified production plan comprises performing the same operation at fewer than all of the plurality of locations. Shanmugasundram: Paragraph [0035] Shanmugasundram: Paragraph [0037] (“Dynamic metrology is performed to better meet a certain specification. For example, if recipe parameters are changed on the processing device, to adjust the thickness of a film that is deposited on the wafer, it may be desirable to more closely check whether the specification is still being achieved by performing measurements.”) [The operation in a region of the wafer between 50 mm and 60 mm is a region “fewer than all of the plurality of locations”.]
Regarding claim 24, Shanmugasundram, Lin, and Rudnick teach all the claimed features of independent claim 13, from which claim 24 depends. Shanmugasundram also teaches: 
The method of claim 13, further comprising: 
applying a predefined modification rule to determine the one or more substitute operations. Shanmugasundram: Paragraph [0035] (“Consider an example of within-wafer measurements, in which measurements are taken along a radius of a 200 mm diameter wafer and the radius is measured in 10 mm increments. During processing, it is noted or detected by the usual detection process that there is a large variation at the 50 mm and 60 mm points. For the next sample, the system adjusts to measure another point from the sampling plan between 50 mm and 60 mm to better characterize that variation, or optionally to measure an additional point, for example, between 40 mm and 50 mm that is near the location of the variation. If the die map includes points at 45 mm and 55 mm, these points can then be added as measurement points. Adjusted measurements now encompass in this example, 40 mm, 45 mm, 50 mm, 55 mm, and 60 [The adjusting to measure another point from the sampling plan between large variation to better characterize that variation, or optionally to measure an additional point that is near the location of the variation reads on “a predefined modification rule”.] 

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugasundram, Lin, and Rudnick and further in view of US Publication No. 20110/0308171 A1 to Kelley et al. (“Kelley”).
Regarding claim 15, Shanmugasundram, Lin, and Rudnick teach all the claimed features of independent claim 13, from which claim 15 depends. Rudnick also teaches:
The method of claim 13, wherein the first distribution includes a substantially permanent fastener at a predetermined location of the workpiece, and Rudnick: Paragraph [0038] (“...these process operation(s) may include drilling a hole into or through component part(s) at the fastener location, installing a fastener (e.g., externally-threaded screw or bolt, rivet, pin) into the hole, and perhaps also applying a fastener collar (e.g., internally-threaded nut) to the fastener.”) [The installing of the fasteners reads on “the first distribution”.  At the fastener location reads on “a predetermined location” and the operation(s) for each fastener location through component part(s) reads on “of the workpiece”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shanmugasundram, Lin, and Rudnick before them, to include in the production system of Shanmugasundram and Lin for 
One of ordinary skill in the art would have been motivated to do this modification such that managing of the manufacturing lifecycle of fasteners of a product such as the semiconductor wafer of Hickey can be defined and maintained to support process planning and numerical control programming for the manufacture of the product that can be easily updated. Rudnick Paragraphs [0007] and [0046].
Shanmugasundram, Lin, and Rudnick do not expressly teach, “wherein the second distribution includes a temporary fastener at the predetermined location”.  However, Kelley teaches:
wherein the second distribution includes a temporary fastener at the predetermined location. Kelley: Paragraph [0010] (“...providing an elongated temporary fastener having a radially expandable body and a head with a diameter that is greater than the diameter of the pilot hole, inserting the temporary fastener into the attachment hole and expanding the body to engage the structure, forming additional attachment holes in the structure, removing the temporary fastener, and bolting a permanent fastener into the attachment hole.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Shanmugasundram, Lin, Rudnick, and Kelley before them, to include a temporary fastener at a predetermined location because the references are in the same field of endeavor and they are focused on managing processing tools and the manufacturing of a product.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that a layer or a skin that needs to be anchored over an underlying Kelley Paragraph [0004]  The use of a temporary fastener as a first operation, which applies a radial force to grip the portion of the first hole with a frame, the drilling additional holes and the replacing temporary fasteners with permanent fasteners, shortens a period of time of curing. Kelley Paragraph [0008] and [0009].  
 Regarding claim 19, Shanmugasundram, Lin, and Rudnick teach all the claimed features of independent claim 17, from which claim 19 depends. Rudnick also teaches:
The system of claim 17, wherein the first distribution includes a substantially permanent fastener at a predetermined location of the workpiece, and Rudnick: Paragraph [0038] (“...these process operation(s) may include drilling a hole into or through component part(s) at the fastener location, installing a fastener (e.g., externally-threaded screw or bolt, rivet, pin) into the hole, and perhaps also applying a fastener collar (e.g., internally-threaded nut) to the fastener.”) [The installing of the fasteners reads on “the first distribution”.  At the fastener location reads on “a predetermined location” and the operation(s) for each fastener location through component part(s) reads on “of the workpiece”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shanmugasundram, Lin, and Rudnick before them, to include in the production system of Shanmugasundram and Lin for the first distribution to include a substantially permanent fastener at a predetermined location of the workpiece.
One of ordinary skill in the art would have been motivated to do this modification such that managing of the manufacturing lifecycle of fasteners of a product such as the semiconductor wafer of Hickey can be defined and maintained to support process planning and numerical Rudnick Paragraphs [0007] and [0046].
Shanmugasundram, Lin, and Rudnick do not expressly teach, “wherein the second distribution includes a temporary fastener at the predetermined location”.  However, Kelley teaches:
wherein the second distribution includes a temporary fastener at the predetermined location. Kelley: Paragraph [0010] (“...providing an elongated temporary fastener having a radially expandable body and a head with a diameter that is greater than the diameter of the pilot hole, inserting the temporary fastener into the attachment hole and expanding the body to engage the structure, forming additional attachment holes in the structure, removing the temporary fastener, and bolting a permanent fastener into the attachment hole.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Shanmugasundram, Lin, Rudnick, and Kelley before them, to include a temporary fastener at a predetermined location because the references are in the same field of endeavor and they are focused on managing processing tools and the manufacturing of a product.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that a layer or a skin that needs to be anchored over an underlying substrate, such as a structure. Kelley Paragraph [0004]  The use of a temporary fastener as a first operation, which applies a radial force to grip the portion of the first hole with a frame, the drilling additional holes and the replacing temporary fasteners with permanent fasteners, shortens a period of time of curing. Kelley Paragraph [0008] and [0009].  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shanmugasundram, Lin, and Rudnick and further in view of US Publication No. 2004/0084520 A1 to Muehl et al. (“Muehl”).
Regarding claim 23, Shanmugasundram, Lin, and Rudnick teach all the claimed features of independent claim 13, from which claim 23 depends.
Shanmugasundram, Lin, and Rudnick do not explicitly teach, “the production deviation comprises one of an unavailability of a part specified by the predetermined production plan, and a part installed at a location not specified by the predetermined production plan”.  However, Muehl relates to distributed production control including tagging unfinished products with electronically accessible production information that identifies aspects in which the products are to be produced differently. Muehl teaches:
The method of claim 13, wherein the production deviation comprises one of an unavailability of a part specified by the predetermined production plan, and a part installed at a location not specified by the predetermined production plan. Muehl: Paragraph [0010] (“However, if a particular component or process is not available in the material flow during the production process, the production plan may have to be changed to reflect the missing component”, which reads on “the production deviation comprises one of an unavailability of a part specified by the predetermined production plan”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shanmugasundram, Lin, Rudnick, and Muehl before them, for the production deviation to comprise an unavailability of a part specified by the production plan because the references are in the same field of endeavor and are related to manufacturing systems.
Muehl Paragraph [0010] 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shanmugasundram, Lin, and Rudnick and further in view of US Patent No. 6,528,911 B1 to De Petris (“De Petris”) and further in view of US Publication No. 2015/0048068 A1 to Matsushita et al. (“Matsushita”).
Regarding claim 22, Shanmugasundram, Lin, and Rudnick teach all the claimed features of independent claim 13, from which claim 22 depends.
Shanmugasundram, Lin, and Rudnick fail to teach explicitly that the first machine tool is a riveting machine tool.  However, De Petris relates to the complex manufacturing and operational problems associated with the sensitivity of semiconductors to the heat, stress and mechanical forces, as well as a method of manufacturing semiconductors. De Petris teaches:
The method of claim 13, wherein the first machine tool is a riveting machine tool, and… De Petris: Column 7, lines  (“After cooling, the assemblies (with their pan diodes affixed) are placed onto the same type riveting machine and anvils as discussed with respect to the previous embodiment; by placing the rear housing 187 on the riveting machine and anvils... The bridge rectifier assembly is then riveted together, and includes the capacitor 110, the terminal housing 189 and the stud assembly 129, as seen in FIG. 3C... Solder paste is dispensed at each of the eight semiconductor leads 180 to cover the diode leads 180 and the terminal connections 188.”)
Shanmugasundram, Lin, Rudnick, and De Petris before them, to include a riveting machine tool.
One of ordinary skill in the art at the time of the invention would have been motivated to combine both references in order to provide the manufacturing of bridge rectifiers using compression springs, stamped out parts and terminals, so that the pan or button type diodes can be used successively, whereby the expensive computerized presses are not required (which are used in prior processes to attempt to prevent fractured and stressed chips). De Petris Column 4, lines 31-45.
Shanmugasundram, Lin, Rudnick, and De Petris fail to teach explicitly that the second machine tool is a welding machine tool.  Matsushita is directed to a laser welding machine for the construction of a semiconductor. Matsushita teaches:
…wherein the second machine tool is a welding machine tool. Matsushita: Paragraph [0003] (“Embodiments of the present invention relate to a laser welding machine and a laser welding method for joining a lead frame having a vertically separated construction in a process of assembling a power semiconductor module.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shanmugasundram, Lin, Rudnick, De Petris, and Matsushita before them, to include a laser welding machine tool because the references are in the same field of endeavor and are related to assembling of a product.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the references in order to provide a laser welding machine and a laser welding method that achieve enough joint strength even through certain amount of variations exists in a distance Shanmugasundram, or a chip, such as in Lin, that are to be welded. Matsushita Paragraph [0022] 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2010/0057240 A1 to Giebels is directed to a method for updating manufacturing planning data for a production process managed by a manufacturing execution system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117